DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on October 28, 2019. Claims 1-3, 5-10, 12-21, and 25 are currently pending and have been examined. Claims 4, 11, and 22-24 have been canceled. Claims 1, 8, and 15 have been amended. Claim 25 has been added. 
Drawings
The new drawings of Fig 6, submitted on June 3, 2022 are accepted.
Specification
The amendment for I/O module has been accepted. However, the objection to “a background color is selected from a plurality of background colors each indicating a different target speed at which to travel” is maintained. The applicant references paragraph 49 in the specification: “The speed display 322 is configured to present the indication of the target speed, for example ... as a background color selected from a set of background colors that each represent different changes in speed.” As cited by the applicant, the specification discloses that the background colors represent different changes in speed. The claims disclose the background color each indicate a different target speed. An example to illustrate the difference is as follows, in a first scenario a vehicle is traveling at 60 mph and in a second scenario a vehicle is traveling at 35 mph. In both scenarios the target speed is determined to be 35 mph. According to the specification, the two scenarios the two scenarios would be displayed with two separate colors, orange for the first scenario as the vehicle would need to rapidly decelerate and blue for the second scenario as the vehicle would need to maintain their speed. According to the claims, the background color for both scenarios would be the same color as the color represents 35 mph, not the difference between the current speed and target speed. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 25 are directed to the method for use in controlling the speed of a vehicle by identifying, determining and providing information of traffic conditions and a target speed to mitigate them (Step 1) which is an abstract idea.
Claim 1 recites the abstract ideas of identifying ... (mental process), “determining… a threshold following distance…” (mental process), and “providing…” (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception. (step 2 prong 1).
Claim 1 includes the additional elements of one or more processors, determining, by the one or more processors, a target speed based on the threshold following distance for a vehicle approaching the road segment to travel at to reduce an amount of traffic at the road segment and a computing device associated with the vehicle. The additional elements of processors and a computing device are not sufficient to amount to significantly more because the one or more processors and a computing device are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2A prong 2, Step 2B). Regarding “determining…a target speed…”, the additional element does not integrate the judicial exceptions into a practical application as it does not positively, manipulatively control a vehicle (Step 2A prong 2). The additional element of “determining…” does not amount to significantly more as determining a target speed based on the threshold following distance is well known and routine in the art such as adaptive cruise control (Step 2B). Therefore, claim 1 is ineligible.
Claim 2 recites the additional elements of one or more processors and wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed or decelerating more than a threshold deceleration. These additional elements are not sufficient to amount to Significantly more because the one or more processors are part of a generic computer and recited at a high level and does not improve the technology as using sensors to detect speed and acceleration is well understood and routine, are a well understood fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 2 is ineligible.
Claim 3 recites the abstract ideas of receiving… sensor data for vehicles travelling on the road segment (mental process), and identifying,.. traffic at the road segment based on the sensor data (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 3 is directed to a judicial exception. (step 2 prong 1).
Claim 3 recites the additional elements of one or more processors, wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed or decelerating more than a threshold deceleration, and wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. These additional elements are not sufficient to amount to significantly more because they are recited at a high level and does not improve the technology as using generic computers and processing sensor data is well understood and routine, and wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal fails to integrate the exception into a practical application, nor do any of them amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 3 is ineligible.
Claim 5 recites the abstract idea of providing...the indication of the target speed (mental process). This limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered certain methods of organizing human activity. Therefore, the limitation is an abstract idea and claim 5 is directed to a judicial exception. (step 2 prong 1)
Claim 5 recites the additional elements of one or more processors and for display on a client device of a user within the vehicle or a vehicle head unit. The additional element of one or more processors is not sufficient to amount to Significantly more than the judicial exception because part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to Significantly more than the judicial exception. The additional element of display on a client device... or a vehicle head unit is not sufficient to amount to significantly more than the judicial exception because the additional element does not improve the technology as displaying visual feedback is well understood and routine, therefore it does not add a practical application (Step2 prong 2). Therefore claim 5 is not eligible.
Claim 6 recites the abstract ideas of providing, .. the indication of the target speed (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, this limitation is an abstract idea and claim 6 is directed to a judicial exception. (step 2 prong 1).
Claim 6 recites the additional elements of one or more processors and computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle. These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional element of one or more processors is a generic computer being used as tools for a mental process and a computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle is well- understood and routine, and does not improve the technology. Therefore, it does not integrate into a practical application. (Step 2A prong 2, Step 2B)
Claim 7 recites the abstract idea of receiving... a signal from a vehicle located within the road segment (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, this limitation is an abstract idea and claim 7 is directed to a judicial exception. (step 2 prong 1). 
Claim 7 recites the additional elements of one or more processors and the signal indicating that the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. These additional elements are not sufficient to amount to significantly more because the one or more processors and a computing device are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application (Step 2A prong 2), nor do they amount to significantly more than the judicial exception (Step 2B). Therefore, claim 7 is ineligible.
Claim 25 recites the additional element of wherein the threshold following distance is a bilateral following distance between the vehicle and a second vehicle in front of the vehicle, and between the vehicle and a third vehicle behind the vehicle. This additional element is not sufficient to amount to significantly more because a threshold distance between two vehicle does not amount to significantly more than the judicial exception (Step 2B). Therefore claim 25 is ineligible.
Claims 15-21 are directed to the method for controlling a vehicle by providing, receiving, determining and outputting information of traffic conditions and a speed to mitigate them (Step 1) which is an abstract idea.
Regarding claim 15, recites the abstract idea of providing wan indication of a location of the vehicle (mental process), determining... a current speed of the vehicle (mental process), and outputting... a feedback signal indicative of a difference between the current speed and the target speed (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 15 is directed to a judicial exception. (step 2 prong 1).
Claim 15 includes the additional elements of one or more processors and receiving... an indication of a target speed for the vehicle to travel at when the vehicle is approaching a road segment having more than a threshold amount of traffic (mental process). This additional element is not sufficient to amount to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 15 is ineligible.
Claim 16 recites the abstract idea of providing the feedback signal (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 15 is directed to a judicial exception. (step 2 prong 1).
Claim 16 recites the additional element of to a throttle control of the vehicle. The additional sufficient to amount to Significantly more than the judicial exception because the additional element does not improve the technology as sending Signals to a throttle control of a vehicle is well understood and routine, therefore it does not add a practical application (Step 2 prong 2). Therefore claim 16 is not eligible.
claim 17 recites the additional element of wherein outputting the feedback signal comprises displaying visual feedback on a user interface. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element does not improve the technology as displaying visual feedback is well understood and routine, therefore it does not add a practical application (Step2 prong 2). Therefore claim 17 is not eligible.
Claim 18 recites the additional elements of wherein displaying visual feedback comprises displaying an indication of the target speed on the user interface. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element does not improve the technology as displaying visual feedback is well understood and routine, therefore it does not add a practical application (Step2 prong 2). Therefore claim 18 is not eligible 34) Claim 19 recites the abstract idea of presenting... a numeric indication of the target (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered mental process. Therefore, this limitation is abstract ideas and claim 19 is directed to a judicial exception. (step 2 prong 1)
Claim 19 recites the additional element of one or more processors. This additional element is not sufficient to amount to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 19 is ineligible.
Claim 20 recites the abstract idea of presenting... a background color from a set of background colors each indicating a different target speed (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered mental process. Therefore, this limitation is abstract ideas and claim 20 is directed to a judicial exception. (step 2 prong 1).
Claim 20 recites the additional element of one or more processors. This additional element is not sufficient to amount to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 20 is ineligible
Claim 21 recites the abstract idea of providing... positioning data indicating a speed and direction of travel of the vehicle (mental process) and indicating the vehicle is within a threshold distance of the road segment (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered mental process. Therefore, this limitation is an abstract idea and claim 20 is directed to a judicial exception. (step 2 prong 1).
Claim 21 recites the additional element of one or more processors. This additional element is not sufficient to amount to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application (Step 2A prong 2), nor do they amount to significantly more than the judicial exception (Step 2B). Therefore claim 21 is ineligible. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-6, 8-9, 12, 14-19, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USP 11,232,705) further in view of Sivaraman et al. (USP 9,272,711).
Regarding claim 1, Yang teaches A method for use in controlling the speed of a vehicle, the method comprising: identifying, at one or more processors, a road segment within a geographic area having more than a threshold amount of traffic (see at least Yang Col 14 Line 35-37, 43-45: "For example, the traffic mitigation initiator 202 may analyze the traffic data of the roadway, determine a congested area on the roadway that has the flow rate in the congested area satisfying the congested flow rate threshold (e.g., less than 20 vehicles/hour),… the traffic mitigation initiator 202 may also determine the geographic location (e.g., GPS coordinates) of the congested area."), determining, by the one or more processors, a target speed for a vehicle approaching the road segment … to travel at to reduce an amount of traffic at the road segment (see at least Yang Col 21, 26 Line 52-56, 50-57: "As depicted in FIG. 9A, the first traffic diagram 912 and the second traffic diagram 914 may describe their corresponding traffic flow with the relationship between the flow rate q and the vehicle density p associated with the corresponding traffic flow...In some embodiments, the target speed calculator 208 may determine the target mitigation speed for the first controllable vehicle 103 and/or the proximate controllable vehicles 103 based on the state transition line AB. In particular, the target speed calculator 208 may determine the target mitigation speed v* 0 being applied to the first controllable vehicle 103 and/or the proximate controllable vehicles 103 to be the slope of the state transition line AB. "), providing, by the one or more processors to a computing device associated with the vehicle approaching the road segment, an indication of the target speed for the vehicle (see at least Yang Col 13 Line 37-40: "may receive or compute the target mitigation speed, and may adjust its vehicle speed to the target mitigation speed to mitigate traffic congestion and smooth traffic oscillations."). While Yang does not explicitly teach a threshold following distance, Yang does teach monitoring traffic metrics, such as vehicle density, to calculate a target mitigation speed. Sivaraman teaches in a similar field of mitigating congested traffic, determining, by the one or more processors, a threshold following distance for the road segment (see at least Sivaraman Col 10 Lines 11-15, 18-21: "For example, if front and/or rear vehicle distances are beyond a set threshold (i.e., vehicles are too far forward and/or too far back, average velocity increasing towards posted speed limit), this data would be indicative of traffic clearing up from a congestive state… If however, a congestive state is still in effect ("YES"), the process moves back to block 704/705 in which the distance and velocity of front and rear vehicles continue to be monitored for ACC purposes."). It would have been obvious to someone skilled in the art before the effective filling date to modify Yang with Sivaraman to include a threshold following distance based on the motivation to mitigate congestive effects of driving while maintaining a reasonable degree of safety for a driver (Sivaraman Col 10 Lines 23-25).
Regarding claim 2, the combination of Yang and Sivaraman remain as applied to claim 1. Yang further teaches receiving, at one or more processors, sensor data for vehicles travelling on the road segment (see at least Yang Col 19 Line 46-47: "In block 502, the model generator 204 may receive traffic data of the roadway"), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 19 Line 53-57: "the traffic data of the roadway may include the vehicle density (e.g., 40 vehicles/km), the flow rate (e.g., 4000 vehicles/h), the vehicle speed (e.g., 100 km/h), etc., associated with the road segment at the corresponding timestamp."), identifying, by the one or more processors, traffic at the road segment based on the sensor data (see at least Yang Col 19-20 Line 58-5: "The model generator 204 may determine the roadway capacity indicating the maximum flow rate of the roadway ( e.g., 5400 vehicles/hour), the capacity vehicle density indicating the vehicle density of the roadway as the vehicles travel on the roadway with the flow rate equal to the roadway capacity ( e.g., 60 vehicles/km), the jam vehicle density indicating the vehicle density of the roadway as the vehicles remain unmoved on the roadway due to traffic congestion ( e.g., 180 vehicles/km), etc. Other traffic metrics are also possible and contemplated."). Yang does not explicitly teach [wherein the sensor data indicates that the vehicles are] decelerating by more than a threshold deceleration. However, Yang does teach “Traffic oscillation is a stop-and-go driving condition in which the vehicles frequently accelerate and decelerate.” It would have been obvious to someone skilled in the art before the effective filing date to substitute the speed in the traffic data with acceleration to identifying, by the one or more processors, traffic at the road segment based on the [acceleration] data.
Regarding claim 5, the combination of Yang and Sivaraman remains as applied to claim 1. Yang further teaches providing, by the one or more processors, the indication of the target speed for display on a client device of a user within the vehicle or a vehicle head unit (see at least Yang Col 31 Line 49-53: "In some embodiments,  the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles 103.").
Regarding claim 6, the combination of Yang and Sivaraman remains as applied to claim 1. Yang further teaches providing, by the one or more processors, the indication of the target speed to a computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle (see at least Yang Col 31-32 Line 65-2: "In some embodiments, the traffic mitigation application 120 may communicate the target mitigation speed v* 0 (e.g., 70 km/h) to the control unit (e.g., the ECU) of the first controllable vehicle 103 and the proximate controllable vehicles 103.").
Regarding claim 8, Yang teaches A server device for use in controlling the speed of a vehicle comprising one or more processors (see at least Yang Col 8 Line 66: "The processor may execute software instructions"), a non-transitory computer-readable memory coupled to the one or more processors  storing instructions thereon that, (see at least Yang Col 9 Line 18-20: "the processor(s) 115 may be coupled to the memory(ies) 117 via the bus 154 to access data and instructions therefrom and store data therein."), when executed by the one or more processors, cause the server device to: identify a road segment within a geographic area having more than a threshold amount of traffic (see at least Yang Col 14 Line 35-37, 43-45: "For example, the traffic mitigation initiator 202 may analyze the traffic data of the roadway, determine a congested area on the roadway that has the flow rate in the congested area satisfying the congested flow rate threshold (e.g., less than 20 vehicles/hour),… the traffic mitigation initiator 202 may also determine the geographic location (e.g., GPS coordinates) of the congested area."), determine a target speed… for a vehicle approaching the road segment to travel at to reduce an amount of traffic at the road segment (see at least Yang Col 13 Line 37-40: "may receive or compute the target mitigation speed, and may adjust its vehicle speed to the target mitigation speed to mitigate traffic congestion and smooth traffic oscillations."), and provide, to a computing device associated with the vehicle approaching the road segment, an indication of the target speed for the vehicle (see at least Yang Col 13 Line 37-40: "may receive or compute the target mitigation speed, and may adjust its vehicle speed to the target mitigation speed to mitigate traffic congestion and smooth traffic oscillations."). While Yang does not explicitly teach a threshold following distance, Yang does teach monitoring traffic metrics, such as vehicle density, to calculate a target mitigation speed. Sivaraman teaches in a similar field of mitigating congested traffic, determine a threshold following distance for the road segment (see at least Sivaraman Col 10 Line 11-15, 18-21: "For example, if front and/or rear vehicle distances are beyond a set threshold (i.e., vehicles are too far forward and/or too far back, average velocity increasing towards posted speed limit), this data would be indicative of traffic clearing up from a congestive state… If however, a congestive state is still in effect ("YES"), the process moves back to block 704/705 in which the distance and velocity of front and rear vehicles continue to be monitored for ACC purposes."). It would have been obvious to someone skilled in the art before the effective filling date to modify Yang with Sivaraman to include a threshold following distance based on the motivation to mitigate congestive effects of driving while maintaining a reasonable degree of safety for a driver (Sivaraman Col 10 Lines 23-25).
Regarding claim 9, the combination of Yang and Sivaraman remains as applied to claim 8. Yang further teaches receive sensor data for vehicles travelling on the road segment (see at least Yang Col 19 Line 46-47: "In block 502, the model generator 204 may receive traffic data of the roadway"), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 19 Line 53-57: "the traffic data of the roadway may include the vehicle density (e.g., 40 vehicles/km), the flow rate (e.g., 4000 vehicles/h), the vehicle speed (e.g., 100 km/h), etc., associated with the road segment at the corresponding timestamp."), and identify traffic at the road segment based on the sensor data (see at least Yang Col 19-20 Line 58-5: "The model generator 204 may determine the roadway capacity indicating the maximum flow rate of the roadway ( e.g., 5400 vehicles/hour), the capacity vehicle density indicating the vehicle density of the roadway as the vehicles travel on the roadway with the flow rate equal to the roadway capacity ( e.g., 60 vehicles/km), the jam vehicle density indicating the vehicle density of the roadway as the vehicles remain unmoved on the roadway due to traffic congestion ( e.g., 180 vehicles/km), etc. Other traffic metrics are also possible and contemplated."). Yang does not explicitly teach [wherein the sensor data indicates that the vehicles are] decelerating by more than a threshold deceleration. However, Yang does teach “Traffic oscillation is a stop-and-go driving condition in which the vehicles frequently accelerate and decelerate.” It would have been obvious to someone skilled in the art before the effective filing date to substitute the speed in the traffic data with acceleration to identifying, by the one or more processors, traffic at the road segment based on the [acceleration] data.
Regarding claim 12, the combination of Yang and Sivaraman remains as applied to claim 8. Yang further teaches provide the indication of the target speed for display on a client device of a user within the vehicle or a vehicle head unit (see at least Yang Col 31 Line 49-53: "In some embodiments,  the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles 103.").
Regarding claim 14, the combination of Yang and Sivaraman remains as applied to claim 8. Yang further teaches provide the indication of the target speed to a computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle (see at least Yang Col 31-32 Line 65-2: "In some embodiments, the traffic mitigation application 120 may communicate the target mitigation speed v* 0 (e.g., 70 km/h) to the control unit (e.g., the ECU) of the first controllable vehicle 103 and the proximate controllable vehicles 103.").
Regarding claim 15, Yang teaches A method for controlling the vehicle comprising: providing, by one or more processors in a vehicle to a server device, an indication of a location of the vehicle (see at least Yang Col 10 Line 20-33: "The sensor(s) 113 includes any type of sensors suitable for the controllable vehicle(s) 103… Non-limiting examples of the sensor(s) 113 include … geo-location sensors (e.g., GPS (Global Positioning System) sensors),"), receiving, at the one or more processors from the server device, an indication of a target speed… for the vehicle to travel at when the vehicle is approaching a road segment having more than a threshold amount of traffic (see at least Yang Col 31-32 Line 65-2: "In some embodiments, the traffic mitigation application 120 may communicate the target mitigation speed v* 0 (e.g., 70 km/h) to the control unit (e.g., the ECU) of the first controllable vehicle 103 and the proximate controllable vehicles 103."), determining, by the one or more processors, a current speed of the vehicle (see at least Yang Col 10 Line 20-30: "The sensor(s) 113 includes any type of sensors suitable for the controllable vehicle(s) 103… Non-limiting examples of the sensor(s) 113 include …accelerometers, speedometers."), and outputting, by the one or more processors, a feedback signal indicative of a difference between the current speed and the target speed (see at least Yang Col 13 Line 32-40: "The controllable vehicle 103 may … adjust its vehicle speed to the target mitigation speed to mitigate traffic congestion and smooth traffic oscillations."). While Yang does not explicitly teach an indication of a target speed based on a threshold following distance, Yang does teach monitoring traffic metrics, such as vehicle density, to calculate a target mitigation speed. Sivaraman teaches in a similar field of mitigating congested traffic, adjusting the speed based on a target threshold distance (see at least Sivaraman Col 10 Line 11-15, 18-21: "For example, if front and/or rear vehicle distances are beyond a set threshold (i.e., vehicles are too far forward and/or too far back, average velocity increasing towards posted speed limit), this data would be indicative of traffic clearing up from a congestive state… If however, a congestive state is still in effect ("YES"), the process moves back to block 704/705 in which the distance and velocity of front and rear vehicles continue to be monitored for ACC purposes."). It would have been obvious to someone skilled in the art before the effective filling date to modify Yang with Sivaraman to include a threshold following distance based on the motivation to mitigate congestive effects of driving while maintaining a reasonable degree of safety for a driver (Sivaraman Col 10 Lines 23-25).
Regarding claim 16, the combination of Yang and Sivaraman remains as applied to claim 15. Yang further teaches providing the feedback signal to a throttle control of the vehicle (see at least Yang Col 32 Line 2-5: "The control unit may actuate the speed actuators of these controllable vehicles 103 to adjust the vehicle speed of these controllable vehicles 103 to the target mitigation speed v*0.").
Regarding claim 17, the combination of Yang and Sivaraman remains as applied to claim 15. Yang further teaches wherein outputting the feedback signal comprises displaying visual feedback on a user interface (see at least Yang Col 31 Line 50-53: "the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles").
Regarding claim 18, the combination of Yang and Sivaraman remains as applied to claim 17. Yang further teaches wherein displaying visual feedback comprises displaying an indication of the target speed on the user interface (see at least Yang Col 31 Line 50-53: "the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles"). 
Regarding claim 19, the combination of Yang and Sivaraman remains as applied to claim 18. Yang further teaches presenting, by the one or more processors, a numeric indication of the target speed (see at least Yang Col 31 Line 50-53: "the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles").
Regarding claim 21, the combination of Yang and Sivaraman remains as applied to claim 15. Yang further teaches providing, by the one or more processors, positioning data indicating a speed and direction of travel of the vehicle (see at least Yang Col 11 Line 19-24: "vehicle movement data of the controllable vehicle 103 may include the vehicle speed, the vehicle location indicating the geographic location of the controllable vehicle 103 ( e.g., GPS coordinates), the vehicle lane indicating the lane in which the controllable vehicle 103 travels, etc., at the corresponding timestamp.") and indicating the vehicle is within a threshold distance of the road segment (see at least Yang Col 14 Line 53-56: "the first controllable vehicle 103 may have the distance between the first controllable vehicle 103 and the traffic congestion satisfying a congestion distance threshold (e.g., more than 45 m).").
Regarding claim 25, the combination of Yang and Sivaraman remains as applied to claim 1. Sivaraman further teaches wherein the threshold following distance is a bilateral following distance between the vehicle and a second vehicle in front of the vehicle, and between the vehicle and a third vehicle behind the vehicle (see at least Sivaraman Col 5 Line 42-45: "The rear sensor 324 similarly detects traffic behind and automatically increases/decreases the velocity so that vehicle 101 is positioned at an optimum distance between the front and rear vehicle.").
Claims 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sivaraman further in view of Chapman et al. (US Publication Number 2008/0071465), further referred to as “Chapman”.
Regarding claim 3, The combination of Yang and Sivaraman remains as applied to claim 1. Yang further teaches receiving, at one or more processors from infrastructure components located at the road segment, sensor data for vehicles travelling on the road segment (see at least Yang Col 8 Line 44-50: "each traffic monitoring device 109 may monitor a corresponding road segment of the roadway, generate traffic data for the corresponding road segment, and send the traffic data associated with the corresponding road segment as the traffic data of the roadway to other entities of the system 100 (e.g., the controllable vehicle(s) 103, the server 101, etc.)."), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 8 Line 39-42: "the traffic data of the roadway may include the flow rate, the vehicle density, the vehicle speed, etc. associated with various road segments of the roadway at multiple timestamps."), wherein the sensor data includes image data depicting the vehicles on the road segment (see at least Yang Col 8 Line 50-53: "In some embodiments, the traffic monitoring device 109 may include one or more image sensors (e.g., surveillance cameras) configured to capture images of the corresponding road segment within their sensor range,"), and identifying, by the one or more processors, traffic at the road segment based on the sensor data (see at least Yang Col 37 Line 54-56: " one or more processing units configured to analyze the captured images to generate the traffic data associated with the corresponding road segment"). Yang does not explicitly teach [wherein the sensor data indicates that the vehicles are] decelerating by more than a threshold deceleration. However, Yang does teach “Traffic oscillation is a stop-and-go driving condition in which the vehicles frequently accelerate and decelerate.” It would have been obvious to someone skilled in the art before the effective filing date to substitute the speed in the traffic data with acceleration to identifying, by the one or more processors, traffic at the road segment based on the [acceleration] data.
Yang teaches capturing the environment including traffic signs, road workers, and construction vehicles (see at least paragraph 43), but Yang does not explicitly teach wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. However Chapman teaches wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal (see at least Chapman Para 42: "types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions… types of input data may include the following: information about current, past and expected future weather conditions …; information about at least some current, past and future scheduled …; and information about school schedules …"). It would have been obvious to someone skilled in the art before the effective filing date to modify Yang with Chapman to include the cause of traffic based on the motivation to predict the behavior of the traffic.
Regarding claim 7, Yang remains as applied to claim 1. Yang does not explicitly teach receiving, at the one or more processors, a signal from a vehicle located within the road segment, the signal indicating that the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. However, Chapman teaches receiving, at the one or more processors, a signal from a vehicle located within the road segment, the signal indicating that the traffic is not caused by an accident, a lane closure, construction, or a traffic signal (see at least Chapman Para 42: "types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions… types of input data may include the following: information about current, past and expected future weather conditions …; information about at least some current, past and future scheduled …; and information about school schedules …"). It would have been obvious to someone skilled in the art before the effective filing date to modify Yang with Chapman to include the cause of traffic based on the motivation to predict the behavior of the traffic.
Regarding claim 10, the combination of Yang and Sivaraman remains as applied to claim 8. Yang further teaches receive from infrastructure components located at the road segment, sensor data for vehicles travelling on the road segment (see at least Yang Col 8 Line 44-50: "each traffic monitoring device 109 may monitor a corresponding road segment of the roadway, generate traffic data for the corresponding road segment, and send the traffic data associated with the corresponding road segment as the traffic data of the roadway to other entities of the system 100 (e.g., the controllable vehicle(s) 103, the server 101, etc.)."), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 8 Line 39-42: "the traffic data of the roadway may include the flow rate, the vehicle density, the vehicle speed, etc. associated with various road segments of the roadway at multiple timestamps."), wherein the sensor data includes image data depicting the vehicles on the road segment (see at least Yang Col 8 Line 50-53: "In some embodiments, the traffic monitoring device 109 may include one or more image sensors (e.g., surveillance cameras) configured to capture images of the corresponding road segment within their sensor range"), and identify traffic at the road segment based on the sensor data (see at least Yang Col 8 Line 54-56: "one or more processing units configured to analyze the captured images to generate the traffic data associated with the corresponding road segment"). Yang does not explicitly teach [wherein the sensor data indicates that the vehicles are] decelerating by more than a threshold deceleration. However, Yang does teach “Traffic oscillation is a stop-and-go driving condition in which the vehicles frequently accelerate and decelerate.” It would have been obvious to someone skilled in the art before the effective filing date to substitute the speed in the traffic data with acceleration to identify traffic at the road segment based on the [acceleration] data.
Yang teaches capturing the environment including traffic signs, road workers, and construction vehicles (see at least paragraph 43), but Yang does not explicitly teach wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. However Chapman teaches wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal (see at least Chapman Para 42: "types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions… types of input data may include the following: information about current, past and expected future weather conditions …; information about at least some current, past and future scheduled …; and information about school schedules …"). It would have been obvious to someone skilled in the art before the effective filing date to modify Yang with Chapman to include the cause of traffic based on the motivation to predict the behavior of the traffic.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sivaraman further in view of Imai et al. (JP Publication Number JP2005112255), further referred to as “Imai”.
Regarding claim 13, Yang remains as applied to claim 8. Yang further teaches the instructions cause the server device to provide an indication of a background color to display on the client device of the user (see at least Yang Col 31 Line 49-53: "In some embodiments,  the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles 103."), but Yang does not teach wherein the background color is selected from a plurality of background colors each indicating a different target speed at which to travel. However, Imai teaches the similar field of displaying speed, wherein the background color is selected from a plurality of background colors each indicating a different target speed at which to travel (see at least Imai Para 28: " the central processing unit 3 displays the display colors of an object O, a bar graph, a dot, and a polygonal line by green when the speed is lower than a constant speed. Also, if the speed exceeds a predetermined speed, they are displayed in yellow, and as the speed increases, they are displayed in red."). It would have been obvious to someone skilled in the art before the effective filing date to modify Yang with Imai to include a color indicating the difference between the target speed and current speed based on the motivation to clearly indicate what should be done to adjust to the target speed.
Regarding claim 20, the combination of Yang and Sivaraman remains as applied to claim 18. Yang teaches generating and displaying a guidance message (see at least Col 31 Line 49-52) does not explicitly teach presenting, by the one or more processors, a background color from a set of background colors each indicating a different target speed. However, Imai teaches presenting, by the one or more processors, a background color from a set of background colors each indicating a different target speed (see at least Imai Para 28: "when the user is instructed to display the traveling speed, the central processing unit 3 displays the traveling speed by changing the color of the graphic display according to FIGS. 2 a to 3 D and FIG. 3. That is, in FIGS. 2 (A) to (D), the central processing unit 3 displays the display colors of an object O, a bar graph, a dot, and a polygonal line by green when the speed is lower than a constant speed. Also, if the speed exceeds a predetermined speed, they are displayed in yellow, and as the speed increases, they are displayed in red.)
Response to Arguments
Applicant's arguments filed June 3, 2022 regarding the 101 rejection have been fully considered but they are not persuasive. The applicant argued “As in Example 45, using the information obtained via the alleged judicial exception (the target speed) to control the vehicle in a particular way is an ‘other meaningful limitation’ that integrates the alleged judicial exception into the overall control scheme and accordingly practically applies the alleged exception, such that the claim is not directed to the alleged judicial exception”. The examiner argues while a control operation of the vehicle gives a practical application to the claim, a step of control is not positively, manipulatively claimed currently. 
Applicant’s arguments, see pages 12-13 lines 4-25, filed June 3, 2022, with respect to the rejection(s) of claim(s) 1, 5-6, 8, 12, 14-19, 21 and 25 under 35 U.S.C. 102(a)(2) and 2-3, 7, 9-10, 13, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sivaraman et al (USP 9,272,711).
While Yang does not explicitly teach a threshold following distance, Yang does teach monitoring traffic metrics, such as vehicle density, to calculate a target mitigation speed. Sivaraman teaches in a similar field of mitigating congested traffic, adjusting the speed between a vehicle and vehicles in front of and behind it to maintain a distance. It would have been obvious to someone skilled in the art before the effective filling date to modify Yang with Sivaraman to include a threshold following distance based on the motivation to mitigate congestive effects of driving while maintaining a reasonable degree of safety for a driver (Sivaraman Col 10 Lines 23-25).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663